Lawrence, Judge:
This is a petition for the remission of additional duties assessed pursuant to section 489 of the Tariff Act of 1930 (19 U.S.C. § 1489), prior to its amendment by the Customs Simplification Act of 1953 (67 Stat. 507), by reason of the undervaluation upon entry of an importation consisting of china tableware from Japan.
The merchandise was entered at the total invoice value including packing but less cartage and shipping charges, whereas appraisement was made on that basis, plus said cartage and shipping charges.
When this case was called for hearing, Julius Busch, secretary of Newland, Schneelock & Piek, Inc., with which company he has been associated for 29 years, was called as a witness and testified on behalf of petitioner. He stated that he was familiar with the importation in issue and that it was the first one of its kind for his company. Prior to entry of the merchandise, he discussed the matter *289of dutiable charges with his broker specifically with reference to the inland freight charge and it was agreed that said charge was nondutiable. The witness, thereupon, directed his broker to make entry of the merchandise on that basis. Busch stated further that the commercial invoice accompanying the entry correctly showed the inland freight charge as a separate item under the heading of cartage and shipping charges, and that it was his opinion that said charge was a nondutiable item.
Based upon the record before the court, it is evident that the undervaluation of the merchandise in the instant case was due to an honest difference of opinion and that entry of the merchandise at a less value than that returned upon final appraisement was without any intention to defraud the revenue of the United States, or conceal or misrepresent the facts of the case, or to deceive the appraiser as to the value of the merchandise. The petition is, therefore, granted.
Judgment will issue accordingly.